UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595), filed on January 29, 2010. GRUPO TELEVISA ANNOUNCES THE PREPAYMENT OF CABLEMÁS SENIOR NOTES AND OTHER CABLEMÁS INDEBTEDNESS Mexico City, November 18, 2010 – Grupo Televisa, S.A.B. (“Televisa”; NYSE:TV; BMV:TLEVISA CPO) announced today that its subsidiary Cablemás, S.A. de C.V. (“Cablemás”), prepaid all of its outstanding Guaranteed Senior Notes issued in November 2005 with an interest rate of 9.375% and due on 2015, for a total amount of US$183,026,420 dollars (the “Senior Notes”). The refinancing of the debt of Cablemás, which includes the prepayment of the Senior Notes, was carried out through a Ps.2,500 million pesos loan facility provided to Cablemás by a subsidiary of Televisa, with an interest rate of 9.30%, which is due in November 2020. In addition to the prepayment of the Senior Notes, Cablemás has also used part of the proceeds obtained from the loan facility to prepay other acquired indebtedness of such company. Grupo Televisa, S.A.B., is the largest media company in the Spanish-speaking world based on its market capitalization and a major participant in the international entertainment business. It has interests in television production and broadcasting, production of pay-television networks, international distribution of television programming, direct-to-home satellite services, cable television and telecommunication services, magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, the operation of a horizontal internet portal, and gaming. Grupo Televisa also owns an unconsolidated equity stake in La Sexta, a free-to-air television venture in Spain. # # # Investor Relations Contacts: Media Relations Contacts: Carlos Madrazo Manuel Compeán María José Cevallos Tel: (5255) 5728 3815 Tel: (5255) 5261-2445 Fax: (5255) 5728 3632 Fax: (5255)5261-2494 mcompean@televisa.com.mx ir@televisa.com.mx http://www.televisa.com http://www.televisa.com http://www.televisair.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:November 19, 2010 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
